Order filed March 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00756-CV
                                   NO. 14-11-00757-CV
                                   NO. 14-11-00758-CV
                                   NO. 14-11-00759-CV
                                     ____________

                          NATHANIEL JONES, III, Appellant

                                             V.

              HOUSTON POLICE DEPARTMENT, ET AL, Appellees


                    On Appeal from the 133rd District Court
                              Harris County, Texas
Trial Court Cause Nos. 2010-50804, 2010-50601, 2010-50602, and 2010-50603


                                        ORDER

       Appellant's brief was due January 30, 2012. No brief or motion for extension of
time has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before April 12, 2012, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM
Do Not Publish.